DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, 9, 14, 15, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 9, and 15 recite the following abstract ideas:
receiving game state data and user data from a plurality of game plays of a plurality of players playing a video game (mental process, e.g., observation); 
generating statistics and facts for a gaming session of the video game based on the game state data and the user data (mental process, e.g., evaluation); and 
generating narration for one or more scenes of the gaming session based on the game state data and the user data (mental process, e.g., judgment, a person providing some form of commentary review which can be verbal and/or written communication).

Claims 1, 9, and 15 fall under “mental processes” related to a person making observations, evaluations, judgments, and/or opinions then communicating comments via verbal and/or written means using pen and paper related to gaming events.  The claims are related to a human commentator gathering event data and communicating corresponding data via verbal and/or written format to spectators of the gaming event.
Claims 1, 9, and 15 does not recite additional elements that integrated into a practical application because the claimed (as required by claims 9 and/or 15) “computer system”, “a processor”, and “memory coupled to the processor and having stored therein instructions” are related to using a computer as a tool to perform abstract ideas.  
Claims 1, 9, and 15 does not recite additional elements that amount to significantly more that the judicial exceptions because the claimed (as required by claims 9 and/or 15) “computer system”, “a processor”, and “memory coupled to the processor and having stored therein instructions” are related to using a computer as a tool to perform abstract ideas.  The additional elements taken individually and in combination do not result in the claims as a whole amounting to significantly more than the judicial exceptions.
Dependent claims 8, 14, and 20 do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they recite additional limitations relating to “mental processes”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 20170157512 to Long et al (Long).

Claims 1, 9, and 15. Long discloses a computer system comprising: 
(as required by claim 15) a processor (¶12); 
memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method (¶68), comprising: 
receiving game state data and user data from a plurality of game plays of a plurality of players playing a video game (Fig. 1, elements 110-190, and ¶¶78 and 83-87, “game players”, “multiplayer computer video games”, and “game plays”); 
generating statistics and facts for a gaming session of the video game based on the game state data and the user data (¶113 “historical data including statistics from multiple game plays may be correlated and/or analyzed, possibly together with live game play data, to determined virtual camera locations for gaming moment capturing and highlight video generation”; and ¶122 “historical game play data may be used for game moment determination and virtual camera trajectory computation as well”), wherein the plurality of game plays includes game plays of the gaming session (¶¶78 and 83-87); and 
generating narration for one or more scenes of the gaming session based on the game state data and the user data (¶83, “broadcasters who stream or commentate game playthroughs and highlights”, ¶95, “show game stats at any stage of the game”, and ¶99).

Claims 2, 10, and 16. Long discloses wherein the generating the narration (¶99) includes: 
generating the narration using an Al model configured to select for the narration (¶99, “A broadcaster may be a person or a software engine based on artificial intelligence”) statistics and facts from the statistics and facts (¶106, “annotations may be provided… by broadcasters… augmentation may also be provided by… overlaying game statistics on a video”) generated for the gaming session having a potential spectator interest (¶118, “intelligent machine learning and/or computer vision algorithms… assist in the auto-detection of particular game scenes or game moments of interest” , also see ¶¶113 and 134).

Claims 3, 11, and 17. Long discloses further comprising: 
selecting the statistics and facts from the statistics and facts (¶134, “machine learning algorithms may be employed to see if particular triggering actions are expected, where thresholds and auto-signals may be used to predict is something might happen soon with high probability. Such machine learning algorithms may be trained using historical game play data and viewer feedbacks”, such that “triggering actions”, “thresholds”, “historical game play”, and “viewer feedbacks” are all related to statistics and/or facts of a gameplay) generated for the gaming session that have a highest potential spectator interest (¶134, “auto-determined or user-identified gaming event that are either exciting, memorable, or of special interest to viewers”).

Claims 4, 5, 12, and 18. Long discloses further comprising: 
identifying one or more spectator zones-of-interest that are likely to be viewed by at least one spectator, each of the one or more spectator zones-of-interest associated with the one or more scenes of the gaming session (¶118), 
wherein one or more camera perspectives provide one or more views into each scene of the one or more scenes (¶123, “gaming moment of interest is configured and replicated according to received game play data, but with new virtual cameras inserted accordingly to the computed virtual camera trajectories”); and
 (as required by claims 5, 12, and 18) streaming at least one camera perspective of a corresponding scene (¶¶79-81) and the narration (¶99) to a device of a spectator over a network.

Claim 6. Long discloses further comprising: 
wherein a spectator zone-of-interest that is identified is selected by a spectator (¶¶128 and 133).

Claims 7, 13, and 19. Long discloses further comprising: 
generating a highlight of the gaming session of the video game, 
wherein the highlight includes at least one camera perspective of a corresponding scene (¶¶79-81) and the narration (¶99).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170157512 to Long et al (Long) in view of US Pub. 20180357508 to Cui et al (Cui).

Claims 8, 14, and 20. Long discloses wherein the generating the narration (¶99) includes: 
determining a scenario of a scene in the gaming session based on the statistics and facts generated for the gaming session and the game state data and the user data from the plurality of game plays (¶¶96 and 113).
However, Long fails to explicitly disclose using a narration template built for the scenario (emphasis added).
Cui teaches using a narration template (¶¶177 and 189, “commentating template”).  The gaming system of Long would have motivation to use the teachings of Cui in order to save broadcasters’ time and reduce errors of commentary provided for gameplay.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Long with the teachings of Cui in order to save broadcasters’ time and reduce errors of commentary provided for gameplay.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, 12-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10, 11, 16, 17, and 19 of U.S. Patent No. 11103782. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims the same subject matter and scope as the patented case, specifically, related to the limitations of “a video game” using “statistics and facts” to “generating narration… of the gaming session” (see claims 1, 9, and 15 of the instant application).
Regarding claims 4, 5, 12, and 18 see US Pat. 11103782 claims 1, 2, 4, 10, and 16.
Regarding claim 6, see US Pat. 11103782 claims 2, 11, and 17.
Regarding claims 7, 13, and 19, see US Pat. 11103782 claims 6, 13, and 19.
Regarding claims 8, 14, and 20, see US Pat. 11103782 claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715